Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 12/21/2020. The claim amendments are entered. Presently, claims 1-10 and 12-22 remain pending. Claims 1, 5, and 18 have been amended, claim 11 is cancelled, and 22 is newly added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/360,358, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or For example, there is no support for training data, labels, convolutional neural networks, Lidar system scans, etc. which are required in independent claims 1, 5, 18, and 22. Examiner notes there is almost no disclosure of any machine learning at all in the specification filed with the provisional application, let alone any mention training or convolutional neural networks. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-8,12-14, 16, and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data") in view of Fathi et al. (US-20170220887-A1), and further in view of Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs").

receiving, by a computer system, training data that includes three dimensional training point data that corresponds to a plurality of objects associated with a training building (Sec 3.2.3: SVM is first trained on 3D data obtained from objects within the construction site; Sec 3.1.1: 3D data includes 3D position info [point data])
and that includes image data that corresponds to a plurality of images of the objects associated with the training building (Sec 3.1.1: 3D data includes color information [image data] captured by a digital camera)
wherein each point of the three dimensional training point data represents a three dimensional coordinate that corresponds to a surface point of one of the objects associated with the training building, and (Sec 3.1.1: 3D data includes position information [3D training point data] with x,y,z coordinates of object surfaces; Sec 3.1: 3D data includes data on various objects within the building project)
wherein the training data includes data that identifies the objects associated with the training building; (Sec 3.1: The 3D data obtained from a construction site with remote-sensing technology include not only the as-built data on the building project itself, but also data on various objects, such as heavy equipment and materials, that are present on the construction site.).
training the convolution neural network, by the computer system, based on the training data and the data that identifies the objects; (Sec 3.2.3: To classify the 
receiving, by the computer system, building object data that includes three dimensional point data after a LIDAR system scans objects associated with a building under construction to determine the three dimensional point data; (Sec 3.1.1: 3D data includes 3D position information of objects in building site; Footnote 22: LIDAR can be used for point representation)
receiving, by the computer system, building object image data that corresponds to images of the objects associated with the building after an imaging device acquires the images of the objects associated with the building (Sec 3.1.1: 3D data includes color information on [image data] captured by a digital camera);
analyzing, by the computer system, by use of the convolution neural network, the building object data and the building object image data to identify the objects associated with the building and to determine physical properties of the objects associated with the building; (Sec 3.1.1: system uses data with a machine learning algorithm to extract structural components [identify objects] and determine colors of concrete [physical property])
receiving, by the computer system, building design data that represents physical design plans associated with the building; (Sec 3.2: system receives 4D BIM data [building design data] for matching);
determining a mapping, by the computer system, of the objects associated with the building to objects associated with the physical design plans of the building; (Sec 3.2: matching of the aligned 3D data to the 4D BIM with respect to various components [objects]);
comparing, by the computer system, physical properties of the objects associated with the building to physical properties of the objects associated with the physical design plans of the building; (Sec 3.2: "In the present study, this problem was solved by using a matching method that determines whether the subset of the actual 3D data corresponding to a given BIM component has the same component property");
While Kim does not teach the remaining limitations, Fathi does teach: 
wherein the training data (Para [0031] The training set can include a well-defined association between each of the aforementioned items and their corresponding values or labels. Furthermore, additional sub -labels or attributes may be associated with the items thus allowing for the addition of more content to be associated to what will hence be referred to as the " training data" or " training information.") includes data that identifies and labels (para [0047] [labels]) the objects including a structural component and a plumbing component associated with the training building (para [0130] The generated measurements, dimensions, geometries, topography, labeling, and semantic information can be utilized to provide a deep and relevant collection of information set about a building or facility, where such collection can be used in BIM applications. Information can be generated in accordance with the methodology herein ;
generating a convolution neural network, by the computer system; (para [0105] Examples of such algorithms include, but are not limited to the use of SVMs (support vector machines), randomized decision forests, convolutional neural networks and adaboost.);
 training the convolution neural network, by the computer system, based on the training data and the data that identifies and labels the objects (para [0047] Yet further, the methodology herein can be used to generate predicted labels for the object(s) of interest, where the predicted labels generated from processing of machine learning algorithms with object libraries can be associated with the object(s). More information about the labeling process is provided hereinafter. Generally, however, the predicted label can be a label by category, such as furniture, or a type of furniture. For example, the methods of the present disclosure can enable an object in a scene to be labeled as a "window," "door," "furniture," etc. The predicted label can also identify a category as "chair," "table," etc.) including the structural component and the plumbing component (para [0130] [plumbing and structural analysis]);
analyzing, by the computer system, by use of the convolution neural network, the building object data and the building object image data to identify the objects associated with the building and to determine physical properties of the objects associated with the building (para [0130] [measurements, geometries, and topography]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning method in Kim with the neural network in Fathi.
Doing so would allow for extracting additional semantic information (para [0118] In addition to labeling, additional semantic information can be included for the one or more objects of interest. Semantic information can be present in training set relevant to scenes and objects processable according to the methodology of the present disclosure. Such semantic information has utility for use in BIM applications, among other things.).
While Fathi does not teach the remaining limitations, Fard does teach: 
based on the comparison, detecting, by the computer system, a discrepancy beyond a predetermined threshold between a physical property of an object associated with the building and a corresponding physical property of a corresponding object associated with the physical design plans of the building; and (pg. 399: Based on the visual comparison between the photograph and the as-planned model, discrepancies are identified. These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule [note that behind schedule means the predetermined threshold is surpassed] are identified);
sending a message, by the computer system, that indicates the discrepancy (pg. 399: different colors are assigned to each of the components depending on its progress status).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the modeling system of Kim with the discrepancy indicator of Fard, so as to allow building site companies to predict whether construction will be completed on time or not.
As per claim 5, Kim teaches:
receiving, by a computer system, sensor data determined based on sensor readings of a structure that is under construction, wherein the sensor data indicates a physical property of an object associated with the structure; (Sec 3.1.1: 3D data [sensor data] received includes color information [physical property] captured by a digital camera)
analyzing, by the computer system, the sensor data to determine a mapping between the object associated with the structure and a corresponding object of a three dimensional model of the structure; (Sec 3.2: matching of the aligned 3D data to the 4D BIM with respect to various components [objects]);
While Kim does not teach the remaining limitations, Fard does teach
detecting, by the computer system, a discrepancy between the indicated physical property of the object associated with the structure and a physical property of the corresponding object of the three dimensional model; and (pg. 399: Based on the visual comparison between the photograph and the as-planned model, discrepancies are identified. These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule are identified);
sending a message, by the computer system, that indicates the discrepancy, (pg. 399: different colors are assigned to each of the components depending on its progress status).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the modeling system of Kim with the discrepancy indicator of Fard, so as to allow building site companies to predict whether construction will be completed on time or not and thus adjust for delays.
While Kim does not teach the remaining limitations, Fathi does teach: 
wherein the analyzing of the sensor data to determine the mapping includes: 
identifying the object associated with the structure based on a convolution neural network (para [0105] Each machine learning model will be trained. Following the traditional supervised learning approach, as previously established a training set of the data, with representations in the form of the object's appearance and features is provided via manual annotation by an expert, and needs to be established a priori. Training then involves allowing the algorithm to take in the input information and learn that is trained (para [0031] [training data] ) based on data that identifies and labels training objects (para [0047] Yet further, the methodology herein can be used to generate predicted labels for the object(s) of interest, where the predicted labels generated from processing of machine learning algorithms with object libraries can be associated with the object(s). More information about the labeling process is provided hereinafter. Generally, however, the predicted label can be a label by category, such as furniture, or a type of furniture. For example, the methods of the present disclosure can enable an object in a scene to be labeled as a "window," "door," "furniture," etc. The predicted label can also identify a category as "chair," "table," etc.) including a structural component and a plumbing component of a training buildinq (para [0130] The generated measurements, dimensions, geometries, topography, labeling, and semantic information can be utilized to provide a deep and relevant collection of information set about a building or facility, where such collection can be used in BIM applications. Information can be generated in accordance with the methodology herein for use of each part of a building structure for which BIM can be relevant, for example, CAD design, structural analysis, detailing, HVAC, plumbing, electrical, interior finishes, and the like.), and 149450965.16Application No.: 15/610,310 Attorney Docket No.: 126039-8004.USO1 
determining the mappinq based on the identification of the object (Para [0055] In other aspects, the plurality of 2D images includes at least 5, at least 10, or at least 15 or at least 20 2D images of the scene, wherein a plurality of the 2D images of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of implementing building information model of Golparvar-Fard with the method of extracting information of objects of Fathi.
	Doing so would allow for extracting additional semantic information (para [0118] In addition to labeling, additional semantic information can be included for the one or more objects of interest. Semantic information can be present in training set relevant to scenes and objects processable according to the methodology of the present disclosure. Such semantic information has utility for use in BIM applications, among other things.).
As per claim 6, the rejection of claim 5 is incorporated.
Kim additionally teaches:
wherein the sensor data corresponds to data obtained by a LIDAR system based on a scan of the structure, and wherein the sensor readings of the structure are the data obtained by the LIDAR system based on the scan of the structure. (Sec 3.1.1: 3D data includes 3D position information of objects in building site; Footnote 22: LIDAR can be used for point representation)

Kim additionally teaches:
wherein the sensor data includes three dimensional point data that corresponds to objects associated with the structure. (Sec 3.1.1: 3D data includes 3D position information of objects in building site).
As per claim 8, the rejection of claim 5 is incorporated.
Kim additionally teaches:
wherein the sensor data corresponds to data obtained by an image capture device while capturing an image of the structure, and wherein the sensor readings of the structure are the data obtained by the image capture device while capturing the image of the structure (Sec. 3.1.2: The 3D data obtained by use of the laser scanner include not only position information (x, y, and z coordinates), but also color information (R, G, and B) [image data] which is captured by a digital camera.)
As per claim 12, the rejection of claim 5 is incorporated.
Kim additionally teaches:
wherein the structure is any of a building, an airplane, a ship, a submarine, a space launch vehicle, or a space vehicle (Abstract: building project).
As per claim 13, the rejection of claim 5 is incorporated.

receiving data that correlates to a schedule for construction of the structure; (pg. 396 left col: received information includes working schedule)
determining, based on the received sensor data, that fixing the discrepancy will cause the schedule for the construction of the structure to be delayed; and (pg. 399: red color means that fixing discrepancy would cause time deviation [delay])
sending a message that indicates that fixing the discrepancy will cause the schedule for the construction of the structure to be delayed, (pg. 399: red color message means delay is expected);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the modeling system of Kim with the discrepancy indicator of Fard, so as to allow building site companies to predict whether construction will be completed on time or not.
As per claim 14, the rejection of claim 5 is incorporated.
Kim additionally teaches:
receiving structure design data that represents physical design plans of the structure, wherein the three dimensional model of the structure is based on the structure design data. (Sec 3.2: system receives 4D BIM data [structure design data] for matching; BIM model contains 3D structure as well as time information);

Kim additionally teaches:
wherein the discrepancy is a difference in color of a portion of the object and a color of a corresponding portion of the corresponding object (Sec. 3.1.1: system takes into account color information in the data; thus, a discrepancy in color would be noted).
As per claim 22, Kim, Fard, and Fathi teach the method of claim 1. 
Fathi further teaches wherein the labeled and identified objects include an electrical component in addition to the structural component and the plumbing component (para [0130] The generated measurements, dimensions, geometries, topography, labeling, and semantic information can be utilized to provide a deep and relevant collection of information set about a building or facility, where such collection can be used in BIM applications. Information can be generated in accordance with the methodology herein for use of each part of a building structure for which BIM can be relevant, for example, CAD design, structural analysis, detailing, HVAC, plumbing, electrical, interior finishes, and the like.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data") in view of Fathi et al. (US-20170220887-A1), and Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs"), and Ibrahim et al. ("Two Approaches to BIM: A Comparative Study").

Kim additionally teaches:
wherein the training data is data derived from design data output by a computer-aided design (CAD) application that was used to capture physical design data associated with the training building, (Sec 3.1.2: 3D CAD model captures point cloud representation of physical design of building);
wherein the data that identifies the objects associated with the training building are data that was input by use of the CAD application and that labels the objects associated with the training building, (Sec 3.1.2: 3D data was obtained by use of a 3D CAD model)
wherein physical properties of a first object of the objects associated with the building include any of a dimension of the first object, a shape of the first object, a color of the first object, a surface texture of the first object, or a location of the first object, (Sec 3.2.2: example of a physical property include whether an object is linear or a surface object)
wherein physical properties of a second object of the objects associated with the physical design plans of the building include any of a dimension of the second object, a shape of the second object, a color of the second object, a surface texture of the second object, or a location of the second object, (Sec 3.2.2: example of a physical property include whether an object is linear or a surface object) wherein the first object or the second object are any of a pipe, a beam, a wall, a floor, a ceiling, a toilet, a roof, a door, a door frame, a metal stud, a wood stud, a light fixture, a piece of sheetrock, a water heater, an air conditioner unit, a water fountain, a cabinet, a table, a desk, a refrigerator, or a sink, (Sec 3.2.2: example of an object is a beam)
wherein the imaging device is a camera, a video camera, or a mobile device, (Sec 3.1.1: digital camera)
While Kim-Chi-Fard does not teach the remaining limitations, Ibrahim does teach:
wherein the building design data are design data output by the CAD application, and (pg. 610: BIM CAD models)
wherein the physical design plans of the building were captured by use of the CAD application (pg. 610: BIM CAD models)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim with the CAD modeling of Ibrahim, as CAD programs are a powerful method of building BIM Models (see Ibrahim pg. 610).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data") in view of Fathi et al. (US-20170220887-A1), and Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs"), Ibrahim et al. ("Two Approaches to BIM: A Sepasgozar et al. ("Implementation of Rapid As-built Building Information Modelling Using Mobile Lidar").
As per claim 3, the rejection of claim 2 is incorporated.
While Kim-Chi-Fard-lbrahim does not teach the claim's limitations, Sepasgozar does teach:
wherein the CAD application is AutoCAD from Autodesk, Inc. or MicroStation from Bentley Software, Inc., and (Abstract: AutoCAD is an example of a CAD application)
wherein the mobile device is any one of a smart phone, a tablet computer, a portable media device, a wearable device, or a laptop computer (any smartphone in this era has a digital camera).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data") in view of Fathi et al. (US-20170220887-A1), and Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs"), and Burak Anil et al. ("Deviation analysis method for the assessment of the quality of the as-is Building Information Models generated from point cloud data").
As per claim 4, the rejection of claim 1 is incorporated.
Fard additionally teaches:
receiving data that represents a schedule for construction of the building; (pg. 396 left col: received information includes working schedule)
determining, based on the received building object data, that causing the pipe to be located in a correct location will cause the schedule for the construction of the building to be delayed; and (pg. 399: red color means that fixing discrepancy would cause time deviation [delay])
sending a message that indicates that the construction of the building will be delayed (pg. 399: red color message means delay is expected);
While Kim-Chi-Fard does not teach the remaining limitations, Burak Anil does teach: wherein the discrepancy indicates that a pipe is located in an incorrect location, the method further comprising: (Sec. 5: wall-mounted pipes can be missing)
determining, based on the received building object data, that causing the pipe to be located in a correct location (Sec. 5: wall-mounted pipe can be an example of a deviation that causes delay in schedule, as according to Fard).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim with the pipe discrepancy of Burak Anil, as incorrect piping is a common example of a discrepancy that could cause delays and thus should be alerted to a building company.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Automated construction progress measurement using a 4D building information model Fathi et al. (US-20170220887-A1), and Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs"), and Moisan et al. ("BUILDING A 3D REFERENCE MODEL FOR CANAL TUNNEL SURVEYING USING SONAR AND LASER SCANNING").
As per claim 9, the rejection of claim 5 is incorporated.
While Kim-Fard does not teach the claim's limitations, Moisan does teach:
wherein the sensor data corresponds to data obtained by a sonar device while capturing a sonar image of the structure, and wherein the sensor readings of the structure are the data obtained by the sonar device while capturing the sonar image of the structure. (Abstract: SONAR can be used to aimobtain sensor data of underwater structures).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the modeling system of Kim with the sonar system of Moisan, as sonar is a useful method of gathering dimensional data for creating 3D models for structures underwater(see Moisan Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data") in view of Fathi et al. (US-20170220887-A1), and Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid Soderman et al. ("Three-dimensional environment models from airborne laser radar data").
As per claim 10, the rejection of claim 5 is incorporated.
While Kim-Fard does not teach the claim's limitations, Soderman does teach:
wherein the sensor data corresponds to data obtained by a radar system while capturing a radar image of the structure, and wherein the sensor readings of the structure are the data obtained by the radar system while capturing the radar image of the structure. (Abstract: detailed 3D models can be built from laser radar systems).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the modeling system of Kim with the radar system of Soderman, as radar is one method of gathering dimensional data for creating 3D models (see Soderman Abstract).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data") in view of Fathi et al. (US-20170220887-A1), and Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs"), and Rosengaus et al. (US 2013/0096873 A1).
As per claim 15, the rejection of claim 5 is incorporated.

wherein the discrepancy is a difference above a predetermined threshold in a dimension of the object and a corresponding dimension of the corresponding object (pg. 399: Based on the visual comparison between the photograph and the as-planned model, discrepancies are identified. These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule [note that behind schedule means the predetermined threshold is surpassed] are identified).
While Kim-Fard does not teach the remaining limitations, Rosengaus does teach:
wherein the discrepancy is a difference above a predetermined threshold in a dimension of the object and a corresponding dimension of the corresponding object (0006: dimensions of an object is an example of a property that is prone to errors in construction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim with the dimension error analysis of Rosengaus, as incorrect dimensions are errors that need to be addressed in construction and can cause delays.
As per claim 17, the rejection of claim 5 is incorporated.
Fard additionally teaches:
wherein the discrepancy is a difference above a predetermined threshold of a location of the object and a location of the corresponding object, (pg. 399: Based on the visual comparison between the photograph and the as-planned model, discrepancies are identified. These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule [note that behind schedule means the predetermined threshold is surpassed] are identified).
While Kim-Fard does not teach the remaining limitations, Rosengaus does teach:
wherein the discrepancy is a difference above a predetermined threshold of a location of the object and a location of the corresponding object. (0006: location of an object is an example of a property that is prone to errors in construction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim with the dimension error analysis of Rosengaus, as incorrect locations are errors that need to be addressed in construction and can cause delays.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard et al. ( US 2013/0155058 A1) in view of Fathi et al. (US-20170220887-A1).
As per claim 18, Golparvar-Fard teaches:
a processor; (0054: The system 200 may include several modules or processors)
a networking interface coupled to the processor; and (0234: In a networked deployment, the computer system 3200 may operate in the capacity of a serveclr or as a client-user computer in a server-client user network environment, or as a peer computer system in a peer-to-peer (or distributed) network environment.)
a memory coupled to the processor and storing instructions which, when executed by the processor, cause the computing system to perform operations including: (0235: The computer system 3200 may include a memory 3204 on a bus 3220 for communicating information. Code operable to cause the computer system to perform any of the acts or operations described herein may be stored in the memory 3204)
receiving, via the networking interface, sensor data determined based on sensor readings of a structure, wherein the sensor data indicates a physical property of an object associated with the structure; (Abstract: 3D as-built model [sensor data] is based on images from a camera; 3D model reflects shapes and locations of objects)
analyzing the sensor data to determine a mapping between the object associated with the structure and a corresponding object of a three dimensional model of the structure; and (0052: as-built model is superimposed with the as-planned 3D model, thus making different objects).
detecting a discrepancy between the indicated physical property of the object associated with the structure and a physical property of the corresponding object of the three dimensional model (0044: superimposing allows visualization of discrepancies between mapped components, such as erroneous locations).
Golparvar-Fard does not explicitly disclose
wherein the analyzinq of the sensor data to determine the mappinq includes: 
identifyinq the object associated with the structure based on a convolution neural network that is trained based on data that identifies and labels training objects including a structural component and a plumbing component of a training buildinq, and 149450965.16Application No.: 15/610,310 Attorney Docket No.: 126039-8004.USO1 
determining the mappinq based on the identification of the object;
However, Fathi (US 20170220887 A1) teaches
wherein the analyzinq of the sensor data to determine the mappinq includes: 
identifyinq the object associated with the structure based on a convolution neural network (para [0105] Each machine learning model will be trained. Following the traditional supervised learning approach, as previously established a training set of the data, with representations in the form of the object's appearance and features is provided via manual annotation by an expert, and needs to be established a priori. Training then involves allowing the algorithm to take in the input information and learn the necessary model that will associate the input features or appearances to their corresponding label via the algorithm. Examples of such algorithms include, but are not limited to the use of SVMs (support vector machines), randomized decision forests, convolutional neural networks and adaboost.) that is trained (para [0031] [training data] based on data that identifies and labels training objects (para [0047] Yet further, the methodology herein can be used to generate predicted labels for the object(s) of interest, where the predicted labels generated from processing of machine learning algorithms with object libraries can be associated with the object(s). More information about the labeling process is provided hereinafter. Generally, however, the predicted label can be a label by category, such as furniture, or a type of furniture. For example, the methods of the present disclosure can enable an object in a scene to be labeled as a "window," "door," "furniture," etc. The predicted label can also identify a category as "chair," "table," etc.) including a structural component and a plumbing component of a training buildinq (para [0130] The generated measurements, dimensions, geometries, topography, labeling, and semantic information can be utilized to provide a deep and relevant collection of information set about a building or facility, where such collection can be used in BIM applications. Information can be generated in accordance with the methodology herein for use of each part of a building structure for which BIM can be relevant, for example, CAD design, structural analysis, detailing, HVAC, plumbing, electrical, interior finishes, and the like.), and 149450965.16Application No.: 15/610,310 Attorney Docket No.: 126039-8004.USO1 
determining the mappinq based on the identification of the object (Para [0055] In other aspects, the plurality of 2D images includes at least 5, at least 10, or at least 15 or at least 20 2D images of the scene, wherein a plurality of the 2D images of the scene incorporate at least some of the one or more objects of interest. As would be recognized, the 2D images appropriate for recognizing the one or more objects, or generating one or more of counts or predicted labels or generating 3D information which 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of implementing building information model of Golparvar-Fard with the method of extracting information of objects of Fathi.
	Doing so would allow for extracting additional semantic information (para [0118] In addition to labeling, additional semantic information can be included for the one or more objects of interest. Semantic information can be present in training set relevant to scenes and objects processable according to the methodology of the present disclosure. Such semantic information has utility for use in BIM applications, among other things.).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard et al. ( US 2013/0155058 A1) in view of Fathi et al. (US-20170220887-A1), and Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data").
As per claim 19, the rejection of claim 18 is incorporated.
While Golparvar-Fard does not teach the claim's limitations, Kim does teach:
a LIDAR device, wherein the sensor data includes three dimensional data points determined by the LIDAR device based on a scan of the structure. (Abstract: 3D model is a point-cloud model and thus has 3D data points).

a LIDAR device (Footnote 22: LIDAR can be used to make point cloud models).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Golparvar-Fard with the LIDAR system of Kim, as LIDAR is a well-known method to making point cloud models.
As per claim 20, the rejection of claim 19 is incorporated.
Golarvar-Fard teaches:
an image capture device, wherein the sensor data includes data determined by the image capture device based on a captured image of the structure. (0012: cameras take images used to make 3D as-built model).
As per claim 21, the rejection of claim 18 is incorporated.
While Golparvar-Fard does not teach the remaining limitations, Kim does teach:
wherein the object associated with the building is a component associated with the building, and wherein the corresponding object of the three dimensional model of the structure is a corresponding component of the three dimensional model of the structure (Sec 3.2: "In the present study, this problem was solved by using a matching method that determines whether the subset [object] of the actual 3D data corresponding to a given BIM component [object] has the same component property").
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qian et al. (20170200309)- The reference discloses a building information model utilizing machine learning techniques.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121